Exhibit 10.1

TORREYPINES THERAPEUTICS, INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 24, 2008

APPROVED BY THE STOCKHOLDERS: JUNE 19, 2008

 

1. GENERAL.

(a) The purpose of the Plan is to provide a means by which Eligible Employees of
the Company and certain designated Related Corporations may be given an
opportunity to purchase shares of Common Stock. The Plan is intended to permit
the Company to grant a series of Purchase Rights to Eligible Employees under an
Employee Stock Purchase Plan.

(b) The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.

 

2. ADMINISTRATION.

(a) The Board shall administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b) The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To determine how and when Purchase Rights to purchase shares of Common Stock
shall be granted and the provisions of each Offering of such Purchase Rights
(which need not be identical).

(ii) To designate from time to time which Related Corporations of the Company
shall be eligible to participate in the Plan.

(iii) To construe and interpret the Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan, in a manner and to the extent it shall deem necessary or expedient to make
the Plan fully effective.

(iv) To settle all controversies regarding the Plan and Purchase Rights granted
under it.

(v) To suspend or terminate the Plan at any time as provided in Section 12.

(vi) To amend the Plan at any time as provided in Section 12.



--------------------------------------------------------------------------------

(vii) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.

(viii) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.

(c) The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board shall have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.

(d) All determinations, interpretations and constructions made by the Board in
good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.

 

3. SHARES OF COMMON STOCK SUBJECT TO THE PLAN.

(a) Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the shares of Common Stock that may be sold pursuant to Purchase
Rights shall not exceed in the aggregate one million (1,000,000) shares of
Common Stock.

(b) If any Purchase Right granted under the Plan shall for any reason terminate
without having been exercised, the shares of Common Stock not purchased under
such Purchase Right shall again become available for issuance under the Plan.

(c) The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.

 

4. GRANT OF PURCHASE RIGHTS; OFFERING.

(a) The Board may from time to time grant or provide for the grant of Purchase
Rights to purchase shares of Common Stock under the Plan to Eligible Employees
in an Offering (consisting of one or more Purchase Periods) on an Offering Date
or Offering Dates selected by the Board. Each Offering shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate,
which shall comply with the requirement of Section 423(b)(5) of the Code that
all Employees granted Purchase Rights shall have the same rights and privileges.
The terms and conditions of an Offering shall be incorporated by reference into
the Plan and treated as part of the Plan. The provisions of separate Offerings
need not be identical, but each Offering shall include (through



--------------------------------------------------------------------------------

incorporation of the provisions of this Plan by reference in the document
comprising the Offering or otherwise) the period during which the Offering shall
be effective, which period shall not exceed twenty-seven (27) months beginning
with the Offering Date, and the substance of the provisions contained in
Sections 5 through 8, inclusive.

(b) If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered by that Participant shall be
deemed to apply to all of his or her Purchase Rights under the Plan, and (ii) a
Purchase Right with a lower exercise price (or an earlier-granted Purchase
Right, if different Purchase Rights have identical exercise prices) shall be
exercised to the fullest possible extent before a Purchase Right with a higher
exercise price (or a later-granted Purchase Right if different Purchase Rights
have identical exercise prices) shall be exercised.

(c) The Board shall have the discretion to structure an Offering so that if the
Fair Market Value of the shares of Common Stock on the first day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of the shares of Common Stock on the Offering Date, then (i) that Offering
shall terminate immediately, and (ii) the Participants in such terminated
Offering shall be automatically enrolled in a new Offering beginning on the
first day of such new Purchase Period.

 

5. ELIGIBILITY.

(a) Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate as provided in Section 2(b), to Employees of a Related
Corporation. Except as provided in Section 5(b), an Employee shall not be
eligible to be granted Purchase Rights under the Plan unless, on the Offering
Date, such Employee has been in the employ of the Company or the Related
Corporation, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event shall the required
period of continuous employment be greater than two (2) years. In addition, the
Board may provide that no Employee shall be eligible to be granted Purchase
Rights under the Plan unless, on the Offering Date, such Employee’s customary
employment with the Company or the Related Corporation is thirty-two (32) hours
per week or more or such other criteria as the Board may determine consistent
with Section 423 of the Code.

(b) The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee shall, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right shall thereafter be deemed to be a part of
that Offering. Such Purchase Right shall have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

(i) the date on which such Purchase Right is granted shall be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right;



--------------------------------------------------------------------------------

(ii) the period of the Offering with respect to such Purchase Right shall begin
on its Offering Date and end coincident with the end of such Offering; and

(iii) the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she shall not receive any Purchase Right under that Offering.

(c) No Employee shall be eligible for the grant of any Purchase Rights under the
Plan if, immediately after any such Purchase Rights are granted, such Employee
owns stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Related
Corporation. For purposes of this Section 5(c), the rules of Section 424(d) of
the Code shall apply in determining the stock ownership of any Employee, and
stock which such Employee may purchase under all outstanding Purchase Rights and
options shall be treated as stock owned by such Employee.

(d) As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights under the Plan only if such Purchase Rights, together
with any other rights granted under all Employee Stock Purchase Plans of the
Company and any Related Corporations, do not permit such Eligible Employee’s
rights to purchase stock of the Company or any Related Corporation to accrue at
a rate which exceeds twenty five thousand dollars ($25,000) of Fair Market Value
of such stock (determined at the time such rights are granted, and which, with
respect to the Plan, shall be determined as of their respective Offering Dates)
for each calendar year in which such rights are outstanding at any time.

(e) Officers of the Company and any designated Related Corporation, if they are
otherwise Eligible Employees, shall be eligible to participate in Offerings
under the Plan. Notwithstanding the foregoing, the Board may provide in an
Offering that Employees who are highly compensated Employees within the meaning
of Section 423(b)(4)(D) of the Code shall not be eligible to participate.

 

6. PURCHASE RIGHTS; PURCHASE PRICE.

(a) On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, shall be granted a Purchase Right to purchase up to that number
of shares of Common Stock purchasable either with a percentage or with a maximum
dollar amount, as designated by the Board, but in either case not exceeding
fifteen percent (15%) of such Employee’s earnings (as defined by the Board in
each Offering) during the period that begins on the Offering Date (or such later
date as the Board determines for a particular Offering) and ends on the date
stated in the Offering, which date shall be no later than the end of the
Offering.

(b) The Board shall establish one (1) or more Purchase Dates during an Offering
as of which Purchase Rights granted pursuant to that Offering shall be exercised
and purchases of shares of Common Stock shall be carried out in accordance with
such Offering.

(c) In connection with each Offering made under the Plan, the Board may specify
a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering. In connection with each
Offering made under the Plan, the Board may specify a maximum aggregate number
of shares of Common Stock that may be purchased by all



--------------------------------------------------------------------------------

Participants pursuant to such Offering. In addition, in connection with each
Offering that contains more than one Purchase Date, the Board may specify a
maximum aggregate number of shares of Common Stock that may be purchased by all
Participants on any Purchase Date under the Offering. If the aggregate purchase
of shares of Common Stock issuable upon exercise of Purchase Rights granted
under the Offering would exceed any such maximum aggregate number, then, in the
absence of any Board action otherwise, a pro rata allocation of the shares of
Common Stock available shall be made in as nearly a uniform manner as shall be
practicable and equitable.

(d) The purchase price of shares of Common Stock acquired pursuant to Purchase
Rights shall be not less than the lesser of:

(i) an amount equal to eighty-five percent (85%) of the Fair Market Value of the
shares of Common Stock on the Offering Date; or

(ii) an amount equal to eighty-five percent (85%) of the Fair Market Value of
the shares of Common Stock on the applicable Purchase Date.

 

7. PARTICIPATION; WITHDRAWAL; TERMINATION.

(a) A Participant may elect to authorize payroll deductions pursuant to an
Offering under the Plan by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form (in such form as the Company
may provide). Each such enrollment form shall authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s earnings
(as defined in each Offering) during the Offering (not to exceed the maximum
percentage specified by the Board). Each Participant’s Contributions shall be
credited to a bookkeeping account for such Participant under the Plan and shall
be deposited with the general funds of the Company except where applicable law
requires that Contributions be deposited with a third party. To the extent
provided in the Offering, a Participant may begin such Contributions after the
beginning of the Offering. To the extent provided in the Offering, a Participant
may thereafter reduce (including to zero) or increase his or her Contributions.

(b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company may provide. Such withdrawal may be elected at any
time prior to the end of the Offering, except as provided otherwise in the
Offering. Upon such withdrawal from the Offering by a Participant, the Company
shall distribute to such Participant all of his or her accumulated Contributions
(reduced to the extent, if any, such Contributions have been used to acquire
shares of Common Stock for the Participant) under the Offering, and such
Participant’s Purchase Right in that Offering shall thereupon terminate. A
Participant’s withdrawal from an Offering shall have no effect upon such
Participant’s eligibility to participate in any other Offerings under the Plan,
but such Participant shall be required to deliver a new enrollment form in order
to participate in subsequent Offerings.

(c) Purchase Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon a Participant ceasing to be an Employee for any
reason or for no reason (subject to any post-employment participation period
required by law) or other lack of eligibility.



--------------------------------------------------------------------------------

The Company shall distribute to such terminated or otherwise ineligible Employee
all of his or her accumulated Contributions (reduced to the extent, if any, such
Contributions have been used to acquire shares of Common Stock for the
terminated or otherwise ineligible Employee) under the Offering.

(d) Purchase Rights shall not be transferable by a Participant except by will,
the laws of descent and distribution, or by a beneficiary designation as
provided in Section 10. During a Participant’s lifetime, Purchase Rights shall
be exercisable only by such Participant.

(e) Unless otherwise specified in an Offering, the Company shall have no
obligation to pay interest on Contributions.

 

8. EXERCISE OF PURCHASE RIGHTS.

(a) On each Purchase Date during an Offering, each Participant’s accumulated
Contributions shall be applied to the purchase of shares of Common Stock up to
the maximum number of shares of Common Stock permitted pursuant to the terms of
the Plan and the applicable Offering, at the purchase price specified in the
Offering. No fractional shares shall be issued upon the exercise of Purchase
Rights unless specifically provided for in the Offering.

(b) If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of shares of Common Stock and such remaining amount
is less than the amount required to purchase one share of Common Stock on the
final Purchase Date of an Offering, then such remaining amount shall be held in
such Participant’s account for the purchase of shares of Common Stock under the
next Offering under the Plan, unless such Participant withdraws from such next
Offering, as provided in Section 7(b), or is not eligible to participate in such
Offering, as provided in Section 5, in which case such amount shall be
distributed to such Participant after the final Purchase Date, without interest.
If the amount of Contributions remaining in a Participant’s account after the
purchase of shares of Common Stock is at least equal to the amount required to
purchase one (1) whole share of Common Stock on the final Purchase Date of the
Offering, then such remaining amount shall be distributed in full to such
Participant at the end of the Offering without interest.

(c) No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan. If on a Purchase Date during
any Offering hereunder the shares of Common Stock are not so registered or the
Plan is not in such compliance, no Purchase Rights or any Offering shall be
exercised on such Purchase Date, and the Purchase Date shall be delayed until
the shares of Common Stock are subject to such an effective registration
statement and the Plan is in such compliance, except that the Purchase Date
shall not be delayed more than twelve (12) months and the Purchase Date shall in
no event be more than twenty-seven (27) months from the Offering Date. If, on
the Purchase Date under any Offering hereunder, as delayed to the maximum extent
permissible, the shares of Common Stock are not registered and the Plan is not
in such compliance, no Purchase Rights or any Offering shall be exercised and
all Contributions accumulated during the Offering (reduced to the extent, if
any, such Contributions have been used to acquire shares of Common Stock) shall
be distributed to the Participants without interest.



--------------------------------------------------------------------------------

9. COVENANTS OF THE COMPANY.

The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of Common Stock upon exercise of the
Purchase Rights. If, after commercially reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Purchase Rights
unless and until such authority is obtained.

 

10. DESIGNATION OF BENEFICIARY.

(a) A Participant may file a written designation of a beneficiary who is to
receive any shares of Common Stock and/or cash, if any, from the Participant’s
account under the Plan in the event of such Participant’s death subsequent to
the end of an Offering but prior to delivery to the Participant of such shares
of Common Stock or cash. In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death during an
Offering. Any such designation shall be on a form provided by or otherwise
acceptable to the Company.

(b) The Participant may change such designation of beneficiary at any time by
written notice to the Company. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company shall deliver such shares of
Common Stock and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Common Stock and/or cash to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

11. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

(a) In the event of a Capitalization Adjustment, the Board shall appropriately
and proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a), (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a), (iii) the class(es) and number of securities
subject to, and the purchase price applicable to outstanding Offerings and
Purchase Rights, and (iv) the class(es) and number of securities imposed by
purchase limits under each ongoing Offering. The Board shall make such
adjustments as necessary to prevent the enlargement or dilution of such amounts,
and its determination shall be final, binding and conclusive.



--------------------------------------------------------------------------------

(b) In the event of a Corporate Transaction, then: (i) any surviving corporation
or acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue Purchase Rights outstanding under the Plan or
may substitute similar rights (including a right to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for those
outstanding under the Plan, or (ii) if any surviving or acquiring corporation
(or its parent company) does not assume or continue such Purchase Rights or does
not substitute similar rights for Purchase Rights outstanding under the Plan,
then the Participants’ accumulated Contributions shall be used to purchase
shares of Common Stock within ten (10) business days prior to the Corporate
Transaction under any ongoing Offerings, and the Participants’ Purchase Rights
under the ongoing Offerings shall terminate immediately after such purchase.

 

12. AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

(i) The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval shall be required for any
amendment of the Plan for which stockholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to become
Participants and receive Purchase Rights under the Plan, (iii) materially
increases the benefits accruing to Participants under the Plan or materially
reduces the price at which shares of Common Stock may be purchased under the
Plan, (iv) materially extends the term of the Plan, or (v) expands the types of
awards available for issuance under the Plan, but in each of (i) through
(v) above only to the extent stockholder approval is required by applicable law
or listing requirements.

(b) The Board may suspend or terminate the Plan at any time. No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.

(c) Any benefits, privileges, entitlements and obligations under any outstanding
Purchase Rights granted before an amendment, suspension or termination of the
Plan shall not be impaired by any such amendment, suspension or termination
except (i) with the consent of the person to whom such Purchase Rights were
granted, (ii) as necessary to comply with any laws, listing requirements, or
governmental regulations (including, without limitation, the provisions of
Section 423 of the Code and the regulations and other interpretive guidance
issued thereunder relating to Employee Stock Purchase Plans) including without
limitation any such regulations or other guidance that may be issued or amended
after the effective date, or (iii) as necessary to obtain or maintain favorable
tax, listing, or regulatory treatment.

 

13. EFFECTIVE DATE OF PLAN.

The Plan shall become effective on April 23, 2008, but no Purchase Rights shall
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.



--------------------------------------------------------------------------------

14. MISCELLANEOUS PROVISIONS.

(a) Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
shall constitute general funds of the Company.

(b) A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant’s shares of Common Stock acquired upon
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).

(c) The Plan and Offering do not constitute an employment contract. Nothing in
the Plan or in the Offering shall in any way alter the at will nature of a
Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

(d) The provisions of the Plan shall be governed by the laws of the State of
California without resort to that state’s conflicts of laws rules.

 

15. DEFINITIONS.

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

(a) “Board” means the Board of Directors of the Company.

(b) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Purchase Right after the effective date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other similar transaction).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company shall not be treated as a Capitalization Adjustment.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means a committee of one (1) or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 2(c).

(e) “Common Stock” means the common stock of the Company.

(f) “Company” means TorreyPines Therapeutics, Inc., a Delaware corporation.

(g) “Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering, that a Participant contributes to
fund the exercise of a Purchase Right. A Participant may make additional
payments into his or her account, if specifically provided for in the Offering,
and then only if the Participant has not already had the maximum permitted
amount withheld during the Offering through payroll deductions.



--------------------------------------------------------------------------------

(h) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) the consummation of a sale or other disposition of all or substantially all,
as determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

(ii) the consummation of a sale or other disposition of at least ninety percent
(90%) of the outstanding securities of the Company;

(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

(i) “Director” means a member of the Board.

(j) “Eligible Employee” means an Employee who meets the requirements set forth
in the Offering for eligibility to participate in the Offering, provided that
such Employee also meets the requirements for eligibility to participate set
forth in the Plan.

(k) “Employee” means any person, including Officers and Directors, who is
employed for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. However, service solely as a Director, or payment of a fee
for such services, shall not cause a Director to be considered an “Employee” for
purposes of the Plan.

(l) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable. Unless otherwise provided by the
Board, if there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.



--------------------------------------------------------------------------------

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith.

(o) “Offering” means the grant of Purchase Rights to purchase shares of Common
Stock under the Plan to Eligible Employees.

(p) “Offering Date” means a date selected by the Board for an Offering to
commence.

(q) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(r) “Participant” means an Eligible Employee who holds an outstanding Purchase
Right granted pursuant to the Plan.

(s) “Plan” means this TorreyPines Therapeutics, Inc. 2008 Employee Stock
Purchase Plan.

(t) “Purchase Date” means one or more dates during an Offering established by
the Board on which Purchase Rights shall be exercised and as of which purchases
of shares of Common Stock shall be carried out in accordance with such Offering.

(u) “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following a Purchase Date
within an Offering and ending on a Purchase Date. An Offering may consist of one
or more Purchase Periods.

(v) “Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to the Plan.

(w) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(x) “Securities Act” means the Securities Act of 1933, as amended.

(y) “Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Common Stock are listed is open for trading.



--------------------------------------------------------------------------------

TORREYPINES THERAPEUTICS, INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

FORM OF OFFERING DOCUMENT

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 24, 2008

In this document, capitalized terms not otherwise defined shall have the same
definitions of such terms as in the TorreyPines Therapeutics, Inc. 2008 Employee
Stock Purchase Plan (the “Plan”).

 

1. GRANT; OFFERING DATE.

(a) Pursuant to the Plan, the Board hereby authorizes a series of Offerings
pursuant to the terms of this Offering document. Each Offering shall consist of
the grant of rights to purchase shares of Common Stock to all Eligible
Employees. Each Offering shall be approximately two (2) years in duration, with
four (4) Purchase Periods each of which shall be approximately six (6) months in
length, however the first Offering shall consist of one Purchase Period of five
months in length and three Purchase Periods of six months in length. The first
Offering shall begin on July 1, 2008, and shall include a series of four
(4) Purchase Periods beginning on July 1, 2008, December 1, 2008, June 1, 2009
and December 1, 2009, each with Purchase Dates occurring on the last date of the
Purchase Period or the Offering, as the case may be. Thereafter an Offering
shall begin on June 1, 2010 and such Offering shall end on the day prior to the
second anniversary of its Offering Date. The first day of an Offering is that
Offering’s “Offering Date.” In no event may an Offering commence after the Plan
is terminated.

(b) Notwithstanding the foregoing: (i) if any Offering Date falls on a day that
is not a Trading Day, then such Offering Date shall instead fall on the next
subsequent Trading Day, and (ii) if any Purchase Date falls on a day that is not
a Trading Day, then such Purchase Date shall instead fall on the immediately
preceding Trading Day.

(c) Prior to the commencement of any Offering, the Board (or the Committee
described in Section 2(c) of the Plan, if any) may change any or all terms of
such Offering and any subsequent Offerings. The granting of Purchase Rights
pursuant to each Offering hereunder shall occur on each respective Offering Date
unless prior to such date (i) the Board determines that such Offering shall not
occur, or (ii) no shares of Common Stock remain available for issuance under the
Plan in connection with the Offering.

 

2. ELIGIBLE EMPLOYEES.

(a) Each Eligible Employee who is either (i) an employee of the Company; or
(ii) an employee of a Related Corporation incorporated in the United States; or
(iii) an employee of a Related Corporation that is not incorporated in the
United States, provided that the Board (or the Committee described in
Section 2(c) of the Plan, if any) has designated the employees of such Related
Corporation as eligible to participate in the Offering, shall be granted a
Purchase Right on the Offering Date of such Offering, provided however, that
each such Eligible Employee otherwise meets the employment requirements of
Section 5(a) of the Plan and that each Eligible Employee may only contribute to
one Offering at any given point in time.



--------------------------------------------------------------------------------

(b) Each person who, during the course of an Offering, first becomes an Eligible
Employee prior to the commencement of the last Purchase Period under the
Offering shall, on the first Trading Day of the first Purchase Period that
commences after such person becomes an Eligible Employee, receive a Purchase
Right under that Offering, which Purchase Right shall thereafter be deemed to be
a part of that Offering; provided, however, that such Eligible Employee submits
the necessary enrollment paperwork required by the Company on or before such
date. Such Purchase Right shall have the same characteristics as any Purchase
Rights originally granted under that Offering, as described herein, except that:

(i) the date on which such Purchase Right is granted shall be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right; and

(ii) the period of the Offering with respect to such Purchase Right shall begin
on its Offering Date and end coincident with the end of such Offering.

(c) Notwithstanding the foregoing, the following Employees shall not be Eligible
Employees or be granted Purchase Rights under an Offering:

(i) Employees whose customary employment is less than thirty-two (32) hours per
week;

(ii) five percent (5%) stockholders (including ownership through unexercised
and/or unvested stock options) as described in Section 5(c) of the Plan; or

(iii) Employees in jurisdictions outside of the United States if, as of the
Offering Date of the Offering, the grant of such Purchase Rights would not be in
compliance with the applicable laws of any jurisdiction in which the Employee
resides or is employed; provided, however, that no Participant may have more
than fifteen percent (15%) of such Participant’s Earnings applied to purchase
shares of Common Stock under all other plans of the Company and Related
Corporations that are intended to qualify as Employee Stock Purchase Plans.

 

3. PURCHASE RIGHTS.

(a) Subject to the limitations herein and in the Plan, a Participant’s Purchase
Right shall permit the purchase of the number of shares of Common Stock
purchasable with up to fifteen percent (15%) of such Participant’s Earnings paid
during the period of such Offering beginning immediately after such Participant
first commences participation.

(b) For Offerings hereunder, “Earnings” means the base compensation paid to a
Participant, including all salary, wages (including amounts elected to be
deferred by such Participant, that would otherwise have been paid, under any
cash or deferred arrangement or other deferred compensation program established
by the Company or a Related Corporation), but excluding all of the following:
all overtime pay, commissions, bonuses, and other remuneration paid directly to
such Participant, profit sharing, the cost



--------------------------------------------------------------------------------

of employee benefits paid for by the Company or a Related Corporation, education
or tuition reimbursements, imputed income arising under any Company or Related
Corporation group insurance or benefit program, traveling expenses, business and
moving expense reimbursements, income received in connection with stock options
and other equity awards, contributions made by the Company or a Related
Corporation under any employee benefit plan, and other similar items of
compensation.

(c) Notwithstanding the foregoing, the maximum number of shares of Common Stock
that a Participant may purchase on any Purchase Date in an Offering shall be
such number of shares as has a Fair Market Value (determined as of the Offering
Date for such Offering) equal to (x) $25,000 multiplied by the number of
calendar years in which the Purchase Right under such Offering has been
outstanding at any time, minus (y) the Fair Market Value of any other shares of
Common Stock (determined as of the relevant Offering Date with respect to such
shares) that, for purposes of the limitation of Section 423(b)(8) of the Code,
are attributed to any of such calendar years in which the Purchase Right is
outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of shares previously purchased with respect to
such calendar years pursuant to such Offering or any other Offering under the
Plan, or pursuant to any other Company or Related Corporation plans intended to
qualify as Employee Stock Purchase Plans, and (ii) the number of shares subject
to other Purchase Rights outstanding on the Offering Date for such Offering
pursuant to the Plan or any other such Company or Related Corporation Employee
Stock Purchase Plan.

(d) The maximum aggregate number of shares of Common Stock available to be
purchased by all Participants under an Offering shall be the number of shares of
Common Stock remaining available under the Plan on the Offering Date, rounded
down to the nearest whole share. If the aggregate purchase of shares of Common
Stock upon exercise of Purchase Rights granted under the Offering would exceed
the maximum aggregate number of shares available, the Board (or the Committee
described in Section 2(c) of the Plan, if any) shall make a pro rata allocation
of the shares available in a uniform and equitable manner. Any Contributions not
applied to the purchase of available shares of Common Stock shall be refunded to
the Participants without interest.

(e) If the aggregate number of shares of Common Stock to be purchased upon the
exercise of all outstanding Purchase Rights on a single Purchase Date would
exceed any of the foregoing limits, the Board (or the Committee described in
Section 2(c) of the Plan, if any) shall make a uniform and equitable allocation
of the shares available. Any Contributions not applied to the purchase of
available shares of Common Stock shall be refunded to the Participants without
interest.

 

4. PURCHASE PRICE.

The purchase price of shares of Common Stock under an Offering shall be the
lesser of: (i) eighty-five percent (85%) of the Fair Market Value of such shares
of Common Stock on the Offering Date, or (ii) eighty-five percent (85%) of the
Fair Market Value of such shares of Common Stock on the applicable Purchase
Date, in each case rounded up to the nearest whole cent per share.



--------------------------------------------------------------------------------

5. PARTICIPATION.

(a) An Eligible Employee may elect to participate in an Offering to be effective
on the Offering Date. An Eligible Employee may enroll in only one Offering at a
time. An Eligible Employee shall elect his or her payroll deduction percentage
on such enrollment form as the Company provides. The completed enrollment form
must be delivered to the Company at least ten (10) days prior to the date
participation is to be effective, unless a later time for filing the enrollment
form is set by the Company for all Eligible Employees with respect to a given
Offering. Payroll deduction percentages must be expressed in whole percentages
of Earnings, with a minimum percentage of one percent (1%) and a maximum
percentage of fifteen percent (15%). A Participant may participate only by way
of payroll deductions.

(b) A Participant may increase or decrease his or her participation level at any
time with such change to be effective commencing as of the next Offering. Any
such increase or decrease in participation level shall be made by delivering a
notice to the Company or a designated Related Corporation in such form as the
Company provides prior to the ten (10) day period (or such shorter period of
time as determined by the Company and communicated to Participants) immediately
preceding the next Offering Date for which it is to be effective. A Participant
may also increase or decrease his or her participation level to be effective in
a subsequent Purchase Period of an ongoing Offering in accordance with
procedures established by the Company; provided, however, that a participant may
not increase his or her participation level for a subsequent Purchase Period of
an ongoing Offering beyond the payroll deduction percentage elected at the
beginning of the Offering.

(c) A Participant may withdraw from an Offering and receive a refund of his or
her Contributions (reduced to the extent, if any, such Contributions have been
used to acquire shares of Common Stock for the Participant on any prior Purchase
Date) without interest, at any time prior to the end of the Offering, excluding
only each ten (10) day period immediately preceding a Purchase Date (or such
shorter period of time determined by the Company and communicated to
Participants), by delivering a withdrawal notice to the Company or a designated
Related Corporation in such form as the Company provides. A Participant who has
withdrawn from an Offering may again participate in such Offering; provided,
however, that the Participant cannot again participate in the Purchase Period
ongoing at the time of his or her withdrawal nor can the Participant participate
in the subsequent Purchase Period.

(d) Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, neither the enrollment of any Eligible
Employee in the Plan nor any forms relating to participation in the Plan shall
be given effect until such time as a registration statement covering the shares
reserved under the Plan that are subject to the Offering has been filed by the
Company and has become effective. If the provisions of this Section are
applicable, the Company shall establish such procedures as will enable the
purposes of the Plan to be satisfied while complying with applicable securities
laws. Such procedures may include, for example, allowing Participants to
participate other than by means of payroll deduction and/or allowing
Participants to increase their level of participation during a Purchase Period.



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, the Company may determine in its sole
discretion at any time, including at any time following the commencement of an
Offering, that it will no longer accept Participant requests to increase
participation levels during such Offering.

(f) Once an Eligible Employee affirmatively enrolls in an Offering and
authorizes payroll deductions, the Eligible Employee automatically shall be
enrolled for all subsequent Offerings until he or she elects to withdraw from an
Offering pursuant to paragraph (c) above or terminates his or her participation
in the Plan.

 

6. PURCHASES.

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares of Common Stock, up to the maximum number of
shares permitted under the Plan and the Offering.

 

7. NOTICES AND AGREEMENTS.

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company (including documents delivered in
electronic form, if authorized by the Committee), and unless specifically
provided for in the Plan or this Offering, shall be deemed effectively given
upon receipt or, in the case of notices and agreements delivered by the Company,
five (5) days after deposit in the United States mail, postage prepaid.

 

8. EXERCISE CONTINGENT ON STOCKHOLDER APPROVAL.

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the stockholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

 

9. CAPITALIZATION ADJUSTMENTS.

The limitations set forth in Section 3(e) shall be adjusted, as appropriate, to
reflect Capitalization Adjustments.

 

10. OFFERING SUBJECT TO PLAN.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering. The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of an Offering and those of the Plan
(including interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan), the provisions of
the Plan shall control.

* * * *